DEBT without writ. Judgment confessed on bond and warrant of attorney. On application of the defendant and affidavit filed, judgment opened and issue directed to try what sum, if any, was due thereupon.
At the trial the defendant offered evidence to show that the bond was given by him to Oliver, in part, for the amount of a note drawn by him and indorsed by Oliver, negotiated at the Bank of Smyrna, and which was then under protest; Oliver undertaking to pay the same. That Oliver died without paying the note, which had since been taken up by defendant.
Comegys. — This judgment was assigned to Griffith by Oliver in his lifetime for a full consideration, without any credits indorsed or any notice of set-off, or any claim of abatement or deduction whatever.
The Court. — A party taking an assigned bond must take it subject to all the equities, as between the original parties. Griffith, therefore, took this bond and judgment, subject to whatever equitable claim for deduction Lowery had against Oliver, and it now appears that a part of the consideration, to the amount of $201 33, was a note which Oliver had become responsible to pay for Lowery, and which he undertook to pay, but never did. The note has since been paid by Lowery, who has a clear equity either as against Oliver or his assignee, to have it deducted from the amount of the bond.